Citation Nr: 1019703	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-38 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a head injury.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for eye disorders.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for bilateral plantar 
warts.

9.   Entitlement to service connection for bilateral knee 
disorder.

10.  Entitlement to service connection for right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2008 rating decision 
of the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted in January 2010 before the undersigned. 

The claims of entitlement to service connection are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The Veteran did not have active military service during a 
period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he should be entitled to 
nonserivce-connected pension because he had honorable 
service.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009).  

A.  Duty to notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  However, there is no duty to notify or assist a 
Veteran in the development of a claim where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  Thus, no further 
discussion of the VCAA is required.

Eligibility for nonservice-connected pension

VA pension benefits shall be paid to wartime Veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a Veteran must have served in 
the active military, naval, or air service for 90 days or 
more during a period of war.  38 C.F.R. § 3.3(a)(3).

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
October 1979 through October 1983.  The sole question before 
the Board is whether the appellant has established threshold 
eligibility for a nonservice-connected pension.  Eligibility 
for VA pension benefits generally requires an initial showing 
that the claimant is a Veteran who served on active duty for 
at least 90 days during a period of war.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.2, 3.314. 

No period of war, as defined for VA purposes, has bee 
established during the period from 1979 to 1983.  Thus, the 
evidence fails to show that the Veteran's period of service 
was during a period of war.  See 38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2 (The "Vietnam era" ended in and the next 
conflict which may serve as a basis for eligibility for 
eligibility for nonservice-connected pension.  

As a matter of law, the Veteran did not serve during a period 
of war, and his appeal for nonservice-connected pension 
benefits must be denied, since he does not meet the threshold 
statutory requirement for eligibility for that benefit.




ORDER

The appeal for eligibility for nonservice-connected pension 
is denied.


REMAND

The Veteran contends that he incurred an injury and was 
hospitalized when a tank he was in rolled over in 1983 while 
he was stationed in Germany.  The Veteran also contends that 
he was treated for various other disorders while stationed in 
Germany.  There are nearly 30 pages of service treatment 
records for the Veteran's treatment in 1980, and about 6 
pages of clinical records in early 1981.  There are no 
treatment records for the period from March 1981 through 
December 1982.  The Veteran's personnel records disclose that 
he was stationed in Germany from June 1981 to October 1983.  

The nearly two-year gap in the Veteran's service treatment 
records suggests that his service treatment records are 
incomplete.  There is no separation examination among the 
Veteran's treatment records.  Another attempt to locate 
service treatment records, or alternate records which might 
disclose whether the Veteran was hospitalized or had medical 
treatment while in Germany, is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to identify more specifically, if 
he is able to do so, the approximate date 
(year, month or time of year) when he was 
hospitalized or treated for injuries which 
stationed in Germany.

2.  Request that the National Personnel 
Records Center search for additional clinical 
records for the Veteran, specifically to 
include any records pertaining to his period 
of service in Germany from June 1981 to 
October 1983.  Request the Veteran's complete 
personnel records, to include performance 
evaluations.  Request that NPRC search for 
additional service treatment records, 1983 
separation examination, separately-filed 
hospital records, Uniform Code of Military 
Justice (UCMJ) records, psychiatric treatment 
records, or unfiled hospital records for 
treatment facilities in Germany from the 
relevant period.  A response from the NPRC 
must be documented.

If appropriate, the AOJ should also request 
such records from any other source identified 
by the NPRC and document any response from 
such agency.  

3.  If no additional service treatment records 
are located for the Veteran, request records 
kept by the unit which would show if the 
Veteran was hospitalized or on sick call, such 
as daily duty rosters, at the time of the 
approximate period identified by the Veteran.  

4.  The RO should afford the Veteran an 
opportunity to identify any provider who has 
treated him for a claimed disorder or from 
whom records documenting an in-service injury 
might be available. The Veteran should be 
advised that records proximate to service 
would be the most persuasive available 
evidence.  The Veteran's response should be 
documented in writing and associated with the 
claims files.  

5.  Obtain VA clinical records from all VA 
facilities at which the Veteran has been 
treated, including records of psychiatric 
treatment.  Place a list of all of the 
Veteran's VA treatment appointments in the 
claims file for reference in determining 
whether the VA clinical records are complete.  

6.  After the above development has been 
completed, then conduct any development deemed 
necessary, to include appropriate VA 
examination(s) related to a claimed disorder 
for which treatment in service is shown, or, 
if no records are located, as consistent with 
VA's duty to assist a claimant whose service 
treatment records cannot be located through no 
fault of the Veteran's.  

7.  After reviewing the evidence to assure 
that VA's duties to notify and assist the 
Veteran have been met, and after reviewing the 
VA examination report to assure that the 
report is complete, the claims should be 
readjudicated.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran and his accredited representative 
should be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


